                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RUTH RICHTER,

                  Plaintiff,                             8:19CV223

      vs.
                                                     MEMORANDUM
SPRINT/VMUSA,                                         AND ORDER

                  Defendant.

       Plaintiff filed her Complaint on May 17, 2019. (Filing No. 1.) She has been
given leave to proceed in forma pauperis. (Filing No. 5.) The court now conducts
an initial review of Plaintiff’s Complaint1 to determine whether summary dismissal
is appropriate under 28 U.S.C. § 1915(e)(2).

                       I. SUMMARY OF COMPLAINT

       Plaintiff alleges that she has been a customer for phone service from
Defendants Sprint and Virgin Mobile USA (“VMU”) since 2007. Beginning in
January 2019, Plaintiff claims VMU began to misuse her bank debit card by taking
more money out of Plaintiff’s bank account than they were supposed to take for
Plaintiff’s phone service. Plaintiff alleges she provided VMU her debit card
information in order to purchase a set amount of phone minutes from VMU, and
“[e]verytime the Plaintiff needed to add phone min[utes] to her VMU account and
went through the debit card process with VMU the over the stated amount would
happen.” (Filing No. 1 at CM/ECF p. 1.) Plaintiff alleges this activity continued
through March 2019 when the bank that issued Plaintiff’s debit card “put a stop on
VMU being able to use the debit card info” apparently in response to Plaintiff’s


      1
        For purposes of this initial review, the Complaint includes Plaintiff’s
supplemental filing. (Filing No. 7.)
“written disputes to the bank about the overuse by VMU.” (Id. at CM/ECF pp. 1–
2.)

      On March 14, 2019, Plaintiff alleges VMU cut off her phone service without
any warning even though Plaintiff still had phone minutes left in her account.
Upon contacting VMU, Plaintiff was told “her service was ‘restricted’ to only star
4 because she had no money in her [VMU] account” and that VMU “had TAKEN
the amount in [her] phone account to cover part of the ‘cash back’ [she] had gotten
from the bank and [she] was suppose [sic] to ‘go to the bank and give it (‘the cash
back’) back to the bank” and pay an additional sum to VMU. (Id. at CM/ECF p. 2
(punctuation in original).) Plaintiff denies ever receiving any “cash back” but
attempted to pay the amounts directed by VMU by purchasing VMU phone cards
since she could not use her debit card for VMU transactions. However, Plaintiff
alleges VMU would not accept the phone cards until Plaintiff paid back the
amounts owed to VMU.

       Plaintiff alleges she was without phone service for eighteen days until April
1, 2019, when her phone service was suddenly restored. Plaintiff received a
message from VMU stating Plaintiff had added $12.32 to her account which
reflects the amount VMU had taken out of her phone account on March 14, 2019,
so she could now use her phone again. Plaintiff, however, denies ever having
added any amounts to her phone account as she was not able to using either her
debit card or the phone cards.

      In her supplemental filing, Plaintiff alleges that her phone service was again
suddenly shut off on June 15, 2019, even though Plaintiff had money in her phone
account. Plaintiff claims this action by VMU, like the one on March 14, 2019, was
“not justified and breached the oral contract that was between Plaintiff and
Defendant for phone service to Plaintiff.” (Filing No. 7.)

      As relief, “Plaintiff seeks punitive damages from Defendant for theft,
overuse of Plaintiff’s debit card info, non use [sic] of her phone for 18 days and 18
                                         2
nights, [and] violation of Plaintiff’s civil rights as first Amendment Freedom of
Speech.” (Filing No. 1 at CM/ECF p. 4.) Plaintiff claims Sprint, as the parent
company of VMU, “was fully aware of what VMU was pulling yet did nothing to
end the theft and fraud abuse by VMU.” (Id.)

    II.    APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court
must dismiss a complaint or any portion of it that states a frivolous or malicious
claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).




                                        3
                         III. DISCUSSION OF CLAIMS

       Liberally construed, Plaintiff here alleges claims of theft, fraud, breach of
contract, as well as a federal constitutional claim under the First Amendment. To
state a claim under 42 U.S.C. § 1983, a plaintiff must allege a violation of rights
protected by the United States Constitution or created by federal statute and also
must show that the alleged deprivation was caused by conduct of a person acting
under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Buckley v. Barlow,
997 F.2d 494, 495 (8th Cir. 1993). Because Plaintiff does not allege that
Defendants are persons acting under color of state law, she fails to state a § 1983
claim and, consequently, fails to set forth grounds for the court’s jurisdiction.

      Federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life
Ins. Co. of Am., 511 U.S. 375, 377 (1994). The subject-matter jurisdiction of the
federal district courts is generally set forth in 28 U.S.C. §§ 1331 and 1332. Under
these statutes, federal jurisdiction is available only when a “federal question” is
presented (i.e., in a civil action arising under the Constitution, laws, or treaties of
the United States) or when the parties are of diverse citizenship and the amount in
controversy exceeds $75,000.

       Here, Plaintiff alleges a “violation of Plaintiff’s civil rights [of] first
Amendment Freedom of Speech,” (filing no. 1 at CM/ECF p. 4), but fails to allege
that Defendants are state actors or that their conduct is attributable to the state. See
West, 487 U.S. at 49 (“The traditional definition of acting under color of state law
requires that the defendant in a § 1983 action have exercised power ‘possessed by
virtue of state law and made possible only because the wrongdoer is clothed with
the authority of state law.’”); see also Filarsky v. Delia, 566 U.S. 377, 383 (2012)
(“Anyone whose conduct is ‘fairly attributable to the state’ can be sued as a state
actor under § 1983.”). Consequently, there is no discernible “federal question”
alleged in the Complaint as Plaintiff has failed to state a claim under 42 U.S.C. §
1983 and the Complaint simply does not contain allegations reasonably suggesting
Defendants violated a federal statute.
                                           4
       Moreover, the Complaint also fails to state each Defendants’ place of
incorporation and principal place of business as required to establish diversity
jurisdiction. See Sanders v. Clemco Industries, 823 F.2d 214, 216 (8th Cir. 1987)
(complaint failed to establish diversity jurisdiction where it stated Plaintiff’s
residency, but not his citizenship, and failed to state the principle places of
business of corporate defendants). In addition, the amount in controversy must be
greater than $75,000.00 to establish diversity jurisdiction. 28 U.S.C. § 1332(a).
Plaintiff fails to state any facts or legal theories alleging why Defendants should be
liable to her for an amount exceeding $75,000. Plaintiff merely alleges that
Defendants took an unspecified amount of money out of her bank account that it
was not authorized to and, as best the court can tell, removed and subsequently
credited $12.32 to Plaintiff’s phone account. Due to the nature of Plaintiff’s
allegations, the court doubts the amount in controversy is greater than $75,000.00
or that Plaintiff can show by a preponderance of the evidence that such an amount
would be legitimate. See Trimble v. Asarco, Inc., 232 F.3d 946, 959 (8th Cir. 2000)
(quotation omitted) (abrogated on other grounds by Exxon Mobil Corp. v.
Allapattah Servs., Inc., 545 U.S. 546 (2005)). Thus, the allegations of the
Complaint also fail to establish diversity of citizenship jurisdiction.

                       IV. OTHER PENDING MOTIONS

       Plaintiff filed a motion to have this case removed from the court’s pro se
docket and transferred to the court’s regular docket because “the matter is criminal
in that theft and fraud by the Defendant is involved and Plaintiff experienced some
monetary loss as a result.” (Filing No. 6.) The court will deny this motion because,
in addition to lacking jurisdiction over Plaintiff’s claims, Plaintiff does not have a
right to compel a criminal investigation or prosecution. See Parkhurst v. Tabor,
569 F.3d 861, 866 (8th Cir. 2009) (quoting Doe v. Mayor and City Council of
Pocomoke City, 745 F.Supp. 1137, 1139 (D.Md. 1990) (“The Court is not aware of
a constitutional, statutory, or common law right that a private citizen has to require
a public official to investigate or prosecute a crime.”)).
                                          5
       Plaintiff also filed a motion to amend her Complaint to add Bank of the
West as a co-defendant. (Filing No. 8.) Plaintiff’s motion fails to set forth any
factual allegations concerning Bank of the West’s role in the alleged misconduct
and nothing in the motion alters the court’s conclusion that jurisdiction does not lie
in this court. Accordingly, Plaintiff’s motion to amend the Complaint to add a
defendant is denied.

                                    V. CONCLUSION

       Plaintiff’s Complaint fails to allege grounds for the court’s subject matter
jurisdiction, and this matter must be dismissed. Plaintiff will not be given leave to
amend her pleading because the court has concluded that to do so would be futile.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s Complaint (filing no. 1; filing no. 7) is dismissed with
prejudice for lack of subject matter jurisdiction.

      2.     The court will enter judgment by a separate document.

       3.    Plaintiff’s pending motions (filing no. 6; filing no. 8) are denied for
the reasons stated in this Memorandum and Order.

      Dated this 16th day of August, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge




                                          6
